           Case 2:18-cv-00012-SEH Document 141 Filed 06/01/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MONTANA
                                  BUTTE DIVISION

 COTTONWOOD
 ENVIRONMENTAL LAW CENTER,
                                                 No. CV 18-12-BU-SEH
                              Plaintiff,
                                                 ORDER
 vs.

 DAVID BERNHARDT, in his official
 capacity as Secretary of the Interior;
 STEVE BULLOCK, in his official
 capacity as Governor of the State of
 Montana; CAM SHOLL Y, in his
 official capacity as Park
 Superintendent, Yellowstone National
 Park; LEANNE MARTEN, in her
 official capacity as Regional Forester,
 U.S. Forest Service; NATIONAL
 PARK SERVICE; U.S. FOREST
 SERVICE; USDA-ANIMAL &
 PLANT HEALTH INSPECTION
 SERVICE,

                             Defendants.


       On May 29, 2020, Jennifer A. Najjar, Esq., who represents the Federal

Defendants with Mark S. Smith, Esq., filed a Motion to Appear Telephonically at

June 8, 2020 Hearing.'



       1
           Doc. 140.
          Case 2:18-cv-00012-SEH Document 141 Filed 06/01/20 Page 2 of 2



      Mr. Smith intends to appear in person at the June 8, 2020, hearing and Ms.

Najjar seeks to appear by phone. 2 The motion is unopposed. 3

      ORDERED:

          1.    The Motion to Appear Telephonically at June 8, 2020 Hearing4 is

GRANTED.

      2.        The call-in number Ms. Najjar shall use for the hearing is

1-888-273-3658 and the access code is 8690899. For further information

regarding instructions to connect for telephonic hearings, visit

https ://www.mtd.uscourts.gov/covid-19-telephonic-hearing-information.

      3.        All other counsel are expected to attend the June 8, 2020, hearing in

person.
                           ..-r
      DATED this /---Oay of June, 2020.




                                                 SAME.         DON
                                                 United States District Judge




      2
          See Doc. 140 at 2.
      3
          See Doc. 140 at 2.
      4
          Doc. 140.

                                           -2-
